      Case 3:20-cv-00068-DHB-BKE Document 4 Filed 11/16/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  DUBLIN DIVISION

JAMARRIS LATUAN WILLIAMS,                    )
                                             )
             Plaintiff,                      )
                                             )
      v.                                     )         CV 320-068
                                             )
JACOB BEASLEY, Deputy Warden of              )
Security and JORDAN WICHER, Deputy           )
Warden of Security,                          )
                                             )
             Defendants.                     )


JAMARRIS LATUAN WILLIAMS,         )
                                  )
          Plaintiff,              )
                                  )
     v.                           )                    CV 320-057
                                  )
JACOB BEASLEY and JORDAN WICKER, )
                                  )
          Defendants.             )
                             _________

                                       ORDER
                                       _________

      On September 1, 2020, Plaintiff, an inmate at Telfair State Prison (“TSP”), submitted

to the Court for filing a complaint brought pursuant to 42 U.S.C. § 1983. Williams v.

Beasley, 3:20-CV-057, doc. no. 1 (S.D. Ga. Sept. 1, 2020). The Court granted Plaintiff’s

request to proceed in forma pauperis (“IFP”) and on September 29, 2020, Plaintiff returned

his Prisoner Trust Fund Account Statement and Consent to Collection of Fees from Trust

Account. Id., doc. nos. 3-5. On that same day, Plaintiff submitted to the Court for filing
       Case 3:20-cv-00068-DHB-BKE Document 4 Filed 11/16/20 Page 2 of 3



another complaint brought pursuant to § 1983. Williams v. Beasley, 3:20-CV-068, doc. no. 1

(S.D. Ga. Sept. 29, 2020). Upon initial review of Plaintiff’s filings, it appeared Plaintiff filed

another complaint brought pursuant to 42 U.S.C. § 1983 containing the same statement of

facts and basis for relief as his previously filed September 1, 2020 complaint. Compare

Williams v. Beasley, 3:20-CV-057, doc. no. 1, pp. 5-7 with Williams v. Beasley, 3:20-CV-

068, doc. no. 1, pp. 4-5. Indeed, in both complaints Plaintiff asserts his June 28, 2020

stabbing was a result of inadequate security measures at TSP. Compare Williams v. Beasley,

3:20-CV-057, doc. no. 1, pp. 5-7 with Williams v. Beasley, 3:20-CV-068, doc. no. 1, pp. 4-5.

       As a result, in an Order dated October 1, 2020, the Court instructed Plaintiff to notify

the Court whether he intended to bring two separate cases and be responsible for two filing

fees. (See doc. no. 3.) The Court also instructed the Clerk to file the October 1st Order, and

any response from Plaintiff, in both cases captioned above. (Id. at 2.) The Court cautioned

Plaintiff that if he failed to respond to the October 1st Order within fourteen days, (1) the

Court would presume he intended to open only one case, (2) case number 3:20-CV-057, the

first case filed, would proceed in the normal course of business, and (3) case number 3:20-

CV-068 would be dismissed. (Id.) Plaintiff did not respond to the Court’s Order directing

him to notify the Court whether he intended to bring two separate cases and be responsible

for two filing fees. Accordingly, the Court DIRECTS the CLERK to CLOSE the duplicate

case filed on September 29, 2020, CV 320-068. Plaintiff’s claims shall proceed in the

normal course of business, subject to the standard frivolity review under 28 U.S.C. § 1915A,




                                                2
      Case 3:20-cv-00068-DHB-BKE Document 4 Filed 11/16/20 Page 3 of 3



in CV 320-065.

      SO REPORTED and RECOMMENDED this 16th day of November, 2020, at

Augusta, Georgia.
